DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Referring to claims 1, 11, and 21, at step 2a, prong one, the claims recite "determining…", "computing…", and "identifies…" (analyzing) and alerting on the basis of that analysis, performed by a generic computer and displayed on a generic interface.

The limits of "determining…", "computing…", and "identifies…" as crafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim elements precludes the step from practically being performed in the mind, possibly with the aid of pen and paper. For example each of these steps merely analyze data, for example making evaluations for data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


The displaying on an interface of a display represents insignificant extrasolution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g), necessary data gathering and outputting). 

Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

The displaying, as discussed above, represents mere data output and is a nominal or tangential addition to the claim. Further, this element is well-understood, routine, and conventional.



Considering the additional elements individually and in combination and the claim as a whole, the additional element does not provide significantly more than the abstract idea. The claim is not patent eligible.

Referring to each of the dependent claims 2-10, 12-20, and 22-30, these claims merely provide additional steps of analysis.

Further referring to claims 10, 20, and 30, see for example paragraphs 4, 104, and 106 of the pre-grant publication where "executing remedial measures" may merely be determining a recommendation. Again, this appears to be merely more data analysis.
	To the extent that this is more than mere determination, e.g. performing a step of automation, this appears to be a mere instruction to apply an exception. See MPEP 2106.04(f).

Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive. 

Regarding Applicant's allegations/complaints (page 14-16) that no analysis was performed or that mere "conclusory statements" were made, see above and previous.

Regarding Applicant's allegation that the BRI was inconsistent with the specification (page 17-18), Applicant appears to reading limitations into the claims.

Regarding Applicant's arguments (page 19-20) pointing to the incorporation/use of generic computer components, it is unclear how this is intended to overcome a rejection applied on the basis of performing mental steps on generic computer components. As above and previous, the generic computer components have not overcome the analysis steps applied.

Regarding Applicant's arguments (page 20-21) requiring evidence that steps can be performed mentally, it is unclear what evidence would satisfy Applicant. To be clear, the referenced limitations perform steps of, for example, comparing values. Applicant may recall that values may be compared mentally. Evaluating data (making determinations of relative value, summing, identifying, etc…), the essence of what Applicant has claimed, is a mental step. 

Regarding Applicant's argument (page 22) pointing to an "enormous" number of resources  and collecting millions of metrics, again Applicant appears to be reading limitations into the claims.

Regarding Applicant's argument (page 23-24) pointing to steps of display and execution, see rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656.  The examiner can normally be reached on weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL CHU/Primary Examiner, Art Unit 2114